NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 2, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an air conditioner comprising: the throttling device being provided between a second end of the first heat exchanger and a second end of the phase-change thermal-storage heat exchanger; wherein the air conditioner further comprises a temperature sensor, a human body sensor and a control module, the phase-change thermal-storage heat exchanger comprises a first sensor adapted to detect one-phase content of a phase change medium; the first sensor, the temperature sensor, the human body sensor and the compressor are electrically connected to the control module, and the temperature sensor is adapted to detect ambient temperature. the phase-change thermal-storage heat exchanger comprising a first sensor adapted to detect one-phase content of a phase change medium; the first sensor, the temperature sensor, the human body sensor and the compressor being electrically connected to the control module, the temperature sensor being adapted to detect ambient temperature; the control strategy of the air conditioner comprising following steps: Si, determining whether the air conditioner is running; Page 3Application No.: 16/760,441Attorney Docket No. JB-00005if the air conditioner is running, determining whether there are any people around the air conditioner; S31a, if there are no people around the air conditioner, determining whether a time without people around exceeds a predetermined time; S41a, if the time without people around exceeds the predetermined time, determining whether the 
The closest prior art references are: Chaudhry (2016/0313013 A1), & Narayanamurthy (2008/0034760 A1): 
Chaudhry discloses an air conditioner comprising: a compressor, a first heat exchanger, a throttling device and a box; one of a first end of the first heat exchanger and a first end of the phase-change thermal- storage heat exchanger being communicated with an outlet of the compressor, and a remaining one of the first end of the first heat exchanger and the first end of the phase-change thermal-storage heat exchanger being communicated with an inlet of the compressor; the box comprising an air supply port and an air return port; the compressor, the first heat exchanger, the throttling device being mounted in the box; a first heat exchanger; a second heat exchanger; the first throttling element, a second throttling element; wherein when the air conditioning system is operating under a cooling mode,
Further, Narayanamurthy teaches a phase-change thermal-storage heat exchanger,
However, Chaudhry in view of Narayanamurthy do not disclose the throttling device being provided between a second end of the first heat exchanger and a second end of the phase-change thermal-storage heat exchanger; wherein the air conditioner further comprises a temperature sensor, a human body sensor and a control module, the phase-change thermal-storage heat exchanger comprises a first sensor adapted to detect one-phase content of a phase change medium; the first sensor, the temperature sensor, the human body sensor and the compressor are electrically connected to the control module, and the temperature sensor is adapted to detect ambient temperature. the phase-change thermal-storage heat exchanger comprising a first sensor adapted to detect one-phase content of a phase change medium; the first sensor, the temperature sensor, the human body sensor and the compressor being electrically connected to the control module, the temperature sensor being adapted to detect ambient temperature; the control strategy of the air conditioner comprising following steps: Si, determining whether the air conditioner is running; Page 3Application No.: 16/760,441Attorney Docket No. JB-00005if the air conditioner is running, determining whether there are any people around the air conditioner; S31a, if there are no people around the air conditioner, determining whether a time without people around exceeds a predetermined time; S41a, if the time without people around exceeds the predetermined time, determining whether the ambient temperature reaches a set value; S51a, if the ambient temperature reaches the set value, turning off the air conditioner, detecting the one-phase content of the phase change medium of the phase- change thermal-storage heat exchanger, and determining whether the one-phase content of the phase change medium is less than a first predetermined volume; and S61a, if the one-phase content of the phase change medium is less than the first predetermined volume, starting a regeneration cycle of the air conditioner; and when the one-phase content of the phase change medium is greater than a second predetermined volume, turning off the regeneration cycle of the air conditioner. a reversing unit comprising a first port, a second port, a third port and a fourth port; a compressor comprising an inlet being communicated with the third port and an outlet being communicated with the first port; the first heat exchanger comprising a first end and a second end, the first end of the first heat exchanger being communicated with the second port; a water tank, the second heat exchanger comprising a third end and a fourth end, the third end of the second heat exchanger being communicated with the second port, and water in the water tank being adapted for heat exchange with the second heat exchanger; a phase-change thermal-storage heat exchanger; wherein the phase-change thermal- storage heat exchanger comprises a fifth end and a sixth end, the fifth end of the phase-change thermal-storage heat exchanger is communicated with the fourth port and the sixth end of the phase-change thermal-storage heat exchanger is communicated with the second end of the first heat exchanger, and the sixth end of the phase-change thermal-storage heat exchanger; the first port is communicated with the fourth port; the third port is communicated with the second port; and the fourth port, the phase-change thermal-storage heat exchanger, the first heat exchanger and the second port are sequentially communicated;Page 6Application No.: 16/760,441 Attorney Docket No. JB-00005when the air conditioning system is operating a first reheat cycle, the first port is communicated with the second port; the third port is communicated with the fourth port; the second port, the second heat exchanger, the second throttling element, the phase-change thermal- storage heat exchanger and the fourth port are sequentially communicated; and the water in the water tank exchanges heat with the second heat exchanger so as to be heated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763